                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL MOHAMMED SALAMI,

                  Plaintiff,
                                             CASE NO. 2:19-CV-11683
v.                                           HON. GEORGE CARAM STEEH

GATEWAY FOUNDATION, et al.,

                  Defendants.
                                         /

      OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

                               I. INTRODUCTION

      This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983.

Michigan prisoner Michael Mohammed Salami (“plaintiff”) has been granted

leave to proceed without prepayment of the filing fee for this action. In his

complaint, the plaintiff asserts that his rights under the Establishment Clause,

the First Amendment, and the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000cc et seq., are being violated by

policies/requirements that he participate in faith-based programs, such as

Alcoholics Anonymous (“AA”) and Narcotics Anonymous (“NA”), in order to be

eligible for parole. He also seems to assert that false reports have been used

against him with respect to such programs and his parole eligibility. The

plaintiff names Gateway Foundation, Inc., Michigan Department of Corrections
(“MDOC”) parole agents Rogers and Hunt, Gateway social workers

Gwendolyn Warren, Webster, Myriecks, and Danielle, MDOC employees

Sarah Valade, Heather Stevens, and Diane Freshcorn, and Michigan Parole

Board members Michael Eagen and Anthony King as the defendants in this

action. He sues the defendants in their individual capacities and seeks

monetary damages, as well as declaratory and injunctive relief.

                                II. DISCUSSION

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service

on a defendant if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief can be granted, or seeks monetary relief

against a defendant who is immune from such relief.              See 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to

dismiss a complaint seeking redress against government entities, officers, and

employees which it finds to be frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915A. A complaint is

frivolous if it lacks an arguable basis in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

                                        -2-
Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain statement

of the claim showing that the pleader is entitled to relief,” as well as “a

demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this

rule is to “give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted). While this notice pleading standard does not require

“detailed” factual allegations, it does require more than the bare assertion of

legal principles or conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands

more than an unadorned, the defendant-unlawfully-harmed me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he or she was deprived of a right, privilege, or immunity

secured by the federal Constitution or laws of the United States; and (2) the

deprivation was caused by a person acting under color of state law. Flagg

Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d

                                       -3-
356, 364 (6th Cir. 2009).

      In this case, the plaintiff’s claims against defendants Heather Stevens

and Diane Freshcorn must be dismissed because he fails to allege any facts

demonstrating the personal involvement of those two defendants in the

claimed instances of improper conduct giving rise to the complaint. It is

well-settled that a civil rights plaintiff must allege the personal involvement of

a defendant to state a claim under § 1983. See Monell v. Department of

Social Svs., 436 U.S. 658, 691-92 (1978) (Section 1983 liability cannot be

based upon a theory of respondeat superior or vicarious liability); Everson v.

Leis, 556 F.3d 484, 495 (6th Cir. 2009) (same); see also Taylor v. Michigan

Dept. of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995) (plaintiff must allege facts

showing that the defendant participated, condoned, encouraged, or knowingly

acquiesced in alleged misconduct to establish liability). The plaintiff has not

done so with respect to defendants Stevens and Freshcorn. In fact, he makes

no factual allegations whatsoever against those defendants. Conclusory

assertions are insufficient to state a civil rights claim under § 1983. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 555-57; Crawford-El v. Britton, 523 U.S.

574, 588 (1998); Moldowan v. City of Warren, 578 F.3d 351, 390-91 (6th Cir.

2009).




                                       -4-
                                  III. CONCLUSION

      For the reasons stated, the Court concludes that the plaintiff fails to

state a claim upon which relief may be granted under 42 U.S.C. § 1983 as to

defendants Stevens and Freshcorn. Accordingly, the Court DISMISSES those

defendants from this action. The Court further concludes that the claims

against the remaining defendants are not subject to summary dismissal at this

time. While the plaintiff may or may not ultimately prevail on those claims, he

has pleaded sufficient facts to state potential claims for relief.

      Lastly, the Court concludes that an appeal from this order cannot be

taken in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States,

369 U.S. 438, 445 (1962).

      IT IS SO ORDERED.

Dated: September 18, 2019
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                September 18, 2019, by electronic and/or ordinary mail and also
                     on Michael Mohammed Salami, #879045, Carson City
                Correctional Facility, 10274 Boyer Road, Carson City, MI 48811.

                                       s/Barbara Radke
                                         Deputy Clerk




                                             -5-
